 



Exhibit 10.1

Third Amendment to the
I-SECTOR CORP. INCENTIVE PLAN
(As Amended and Restated Effective July 28, 2003)

WHEREAS, the I-Sector Corp. Incentive Plan as amended and restated effective
July 28, 2003, (the “Plan”) was adopted by the Board of Directors of I-Sector
Corp. and approved by shareholders on July 28, 2003; and

WHEREAS, under Section 7.7 of the Plan the Board has the authority to amend the
Plan subject to certain shareholder approval requirements; and

WHEREAS, the Board has authorized this third amendment of the Plan subject to
stockholder approval as provided herein.

NOW THEREFORE, the Plan is hereby amended as follows:

Section 1.4 shall be amended in its entirety to read as follows:

1.4 Shares of Common Stock Available for Incentive Awards

      Subject to adjustment under Section 6.5, there shall be available for
Incentive Awards that are granted wholly or partly in Common Stock (including
rights or Options that may be exercised for or settled in Common Stock)
2,273,103 Shares of Common Stock. The total number of Shares reserved for
issuance under the Plan (pursuant to the previous sentence) shall be available
for any one of the following types of grants: Incentive Stock Options,
Nonstatutory Stock Options, SAR, Restricted Stock, a payment of a Performance
Share in Shares, a payout of a Performance Unit in Shares, a payout of an Other
Stock-Based Award in Shares described in Section 5 which includes, without
limitation, Deferred Stock, purchase rights, shares of Common Stock awarded
which are not subject to any restrictions or conditions, convertible or
exchangeable debentures, other rights convertible into Shares, Incentive Awards
valued by reference to the value of securities of or the performance of a
specified Subsidiary, division or department, and settlement in cancellation of
rights of any person with a vested interest in any other plan, fund, program or
arrangement that is or was sponsored, maintained or participated in by the
Company or any Parent or Subsidiary. The number of Shares of Common Stock that
are the subject of Incentive Awards under this Plan, that are forfeited or
terminated, expire unexercised, are settled in cash in lieu of Common Stock or
in a manner such that all or some of the Shares covered by an Incentive Award
are not issued to a Grantee or are exchanged for Incentive Awards that do not
involve Common Stock, shall again immediately become available for Incentive
Awards hereunder. The Committee may from time to time adopt and observe such
procedures concerning the counting of Shares against the Plan maximum as it may
deem appropriate. The Board and the appropriate officers of the Company shall
from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that Shares are available for issuance pursuant to
Incentive Awards.

      During any period that the Company is a Publicly Held Corporation, then
unless and until the Committee determines that a particular Incentive Award
granted to a Covered Employee is not intended to comply with the
Performance-Based Exception, the following rules shall apply to grants of
Incentive Awards to Covered Employees:

      (a) Subject to adjustment as provided in Section 6.5, the maximum
aggregate number of Shares of Common Stock (including Stock Options, SARs,
Restricted Stock, Performance Units and Performance Shares paid out in Shares,
or Other Stock-Based Awards paid out in Shares) that may be granted or that may
vest, as applicable, in any calendar year pursuant to any Incentive Award held
by any individual Employee shall be 2,273,103 Shares.

      (b) The maximum aggregate cash payout (including SARs, Performance Units
and Performance Shares paid out in cash, or Other Stock-Based Awards paid out in
cash) with respect to Incentive Awards granted in any calendar year which may be
made to any individual Employee shall be Twenty Million dollars ($20,000,000).

 



--------------------------------------------------------------------------------



 



      (c) With respect to any Stock Option or Stock Appreciation Right granted
to a Covered Employee that is canceled or repriced, the number of Shares subject
to such Stock Option or Stock Appreciation Right shall continue to count against
the maximum number of Shares that may be the subject of Stock Options or Stock
Appreciation Rights granted to such Employee hereunder to the extent such is
required in accordance with Section 162(m) of the Code.

      (d) The limitations of subsections (a), (b) and (c) above shall be
construed and administered so as to comply with the Performance-Based Exception.

The Plan as amended hereby is effective on April 11, 2005, subject to approval
of the stockholders of the Company within one year from April 11, 2005.
Incentive Awards may be granted under the Plan pursuant to this amendment prior
to the receipt of such stockholder approval; provided however, that if the
requisite stockholder approval is not obtained then any such Incentive Awards
granted hereunder shall automatically become null and void and have no force and
effect.

            I-SECTOR CORP.
      By:   /s/ JAMES H. LONG         James H. Long,         Chairman of the
Board
and Chief Executive Officer     

 